Exhibit PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (this “Agreement”) is dated as of the 1st day of August, 2008 by and between DYNAMICS RESEARCH CORPORATION, a Massachusetts corporation (the “Pledgor”), and BROWN BROTHERS HARRIMAN & CO., a New York general partnership with offices at 40 Water Street, Boston, Massachusetts, for itself and as Administrative Agent for each of the Lenders (defined below) which are and which may become parties to the Loan Agreement (defined below) (the “Secured Party”).The Secured Party, in its capacity as Agent for the Lenders hereunder, is sometimes hereinafter referred to as the “Agent”, which term shall also be deemed to include any other party acting as agent for the Lenders hereunder. Preliminary
